686 N.W.2d 745 (2004)
LAMAR CONST. CO.
v.
HILLTOP GOLF CENTER, LLC.
No. 126012, COA No. 250742.
Supreme Court of Michigan.
September 10, 2004.
On order of the Court, the application for leave to appeal the December 23, 2003 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion for immediate consideration of the motion for stay is considered, and it is GRANTED. The motion for stay is DENIED as moot.